In an action, inter alia, to recover damages for intentional infliction of emotional distress, the defendant appeals from an order of the Supreme Court, Richmond County (Minardo, J.), dated February 24, 2004, which granted the plaintiffs’ motion, in effect, for leave to reargue his motion pursuant to CPLR 3126 to dismiss the complaint, which was granted in a prior order of the same court dated December 1, 2003, and, upon granting reargument, vacated the prior order and reinstated the complaint.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the plaintiffs’ motion is denied, and the order dated December 1, 2003, is reinstated.
The plaintiffs did not demonstrate that the Supreme Court overlooked or misapprehended matters of fact or law. Thus, the Supreme Court improvidently exercised its discretion in granting the plaintiffs’ motion, in effect, for leave to reargue (see CPLR 2221 [d] [2]). Adams, J.E, Cozier, Ritter and Skelos, JJ., concur.